DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 13 and 17; in brief and saliently: a memory sub-system, and/or method of operating the same, comprising: a processing device; and at least one memory component, the memory component being enclosed in an integrated circuit package, the memory component having: a group of memory cells formed on an integrated circuit die; and a calibration circuit; wherein the processing device is configured to transmit a command to the memory component to retrieve data from an address; wherein in response to the command and during execution of the command, the calibration circuit is configured to measure signal and noise characteristics of the group of memory cells; wherein the memory component is configured to, in response to the command: retrieve the data using a read voltage calibrated using the signal and noise characteristics; and provide, as a response to the command, the data and the signal and noise characteristics to the processing device, wherein the signal and noise characteristics include measurements of a quantity at a plurality of voltages in vicinity of the read voltage; and wherein the processing device is configured to process the signal and noise characteristics having the measurements of the quantity at the plurality of voltages to identify an attribute about the memory component and perform an operation related to data stored in the memory component based on the attribute.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827